Case: 21-50194      Document: 00515985395         Page: 1     Date Filed: 08/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     August 19, 2021
                                  No. 21-50194
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jose Heliodoro Moreno-Herrera,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:20-CR-437-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Appealing the judgment in a criminal case, Jose Heliodoro Moreno-
   Herrera challenges his sentence of 16 months of imprisonment and three
   years of supervised release for illegal reentry. As the sole issue on appeal, he
   argues that the enhancement of his maximum sentence (which permitted the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50194      Document: 00515985395             Page: 2   Date Filed: 08/19/2021




                                     No. 21-50194


   higher term of supervised release he received) pursuant to 8 U.S.C.
   § 1326(b)(2) is unconstitutional because the enhancement is based on facts
   neither alleged in his indictment nor proven to a jury beyond a reasonable
   doubt. The Government has filed an unopposed motion for summary
   affirmance arguing that the issue is foreclosed and, in the alternative, a
   motion for an extension of time to file a brief.
          As the Government argues, and Moreno-Herrera concedes, this issue
   is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 239-47
   (1998). See United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United
   States v. Rojas-Luna, 522 F.3d 502, 505-06 (5th Cir. 2008). Thus, summary
   affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d
   1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED, and the judgment of the district court is
   AFFIRMED.




                                          2